-J»- - S




                                                                                            May 4, 2015

                            IN THE TfflRD COURT OF APPEALS
                                      AT AUSTIN, TEXAS


           GEORGE HENRY WALKER,                  § CAUSE NO. 03-14-00789-CR
                                                 § TRL4L COURT NO. B 13-0883-SB
                                                 §
                                                     CAUSE NO. 03-14-00790-CR
           V.                                    § TRIAL COURT NO. B 14-0650-SA
                                                 §
           THE STATE OF TEXAS,                   § CAUSE NO. 03-14-00791-CR
                        Appellee                 § TRIAL COURT NO. B 14-0994-SB


                    MOTION FOR ACCESS TO APPELLATE RECORD

                 NOW COMES George Henry Walker, TDCJ No. 01967140,

           Middleton Transfer Facility, 13055 FM 3522, Abilene, Texas 79601 and

           respectfully moves this Honorable Court to grant him access to the appellate

           record in the above-referenced causes in order to effectuate his right to file a

           response to theAnders briefs filed herein by Appellant's appellate counsel.

                                      Respectfully submitted,




                                      George Henry Walker
                                      TDCJ No. 01967140
                                      J. Middleton Transfer
                                                                              r^RECEIVEDN
                                      Facility
                                      13055 FM 3522                                 MAY 0 4 Z015
                                      Abilene, Texas 79601                        THIRD COURT OF APPEALS
                                                                              \      JEFFREY DKVIF /
                                      Date:    M-lL1-\?
               CERTIFICATE OF SERVICE AND OF
                   COMPLIANCE WITH RULE 9


           This is to certify that on April        , 2015, a true and
correct copy of the above and foregoing document was served on George
McCrea, District Attorney. Court Street Annex, 124 W. Beauregard, San
Angelo, Texas in accordance with the Texas Rules of Appellate
Procedure, and that Appellant's moion. is in compliance with Rule 9 of
the Texas Rules of Appellate Procedure and that portion which must be
included under Rule 9.4(i)(l) contains 238 words.



                        George* Henry Walker
                        TDCJ No. 01967140
                        J. Middleton Transfer
                        Facility
                        13055 FM 3522
                        Abilene, Texas 79601


                        Date:      4 • t\ ' \?
                                    P




5




    0)

    j....

    4-
    M
    tfl




                         oj (_      , 8
            P                  r*       >
            c/*     -o                  13   >
            •±*.
                5
                    9 ^        Z3       23
                                             >™

                    _~   ?     *b       w
                                        0    m

                                             m
                                        TJ

            4                           2
             «_£           H'
            -J
                                        H

                         i/>